Citation Nr: 1102577	
Decision Date: 01/21/11    Archive Date: 01/26/11

DOCKET NO.  10-35 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Whether new and material evidence has been received to reopen a 
previously denied claim of entitlement to service connection for 
a bilateral knee disability.    


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1948 to February 
1952.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from April 2009 and August 2009 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In an August 1981 rating decision, the Cleveland RO denied 
the Veteran's claim of entitlement to service connection for 
injury to both knees.

2.  When considered by itself or in connection with the evidence 
previously assembled, the Veteran has not submitted evidence that 
was not previously submitted, relates to an unestablished fact 
necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim of entitlement to service 
connection for a bilateral knee disability.


CONCLUSION OF LAW

New and material evidence has not been added to the record since 
the August 1981 rating decision; thus, the claim of entitlement 
to service connection for a bilateral knee disability is not 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 
3.156, 20.1103 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States Code, 
concerning the notice and assistance to be afforded to claimants 
in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 
2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2009)).  In addition, VA published 
regulations, which were created for the purpose of implementing 
many of the provisions of VCAA.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (now codified, in pertinent part, at 38 C.F.R. § 3.159 
(2010)).

The notice requirements of the VCAA require VA to notify the 
appellant of any evidence that is necessary to substantiate a 
claim, as well as the evidence VA will attempt to obtain and 
which evidence the appellant is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service connection 
claim: veteran status, existence of a disability, a connection 
between the appellant's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency of 
original jurisdiction.  Id; see also Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  The VCAA notice requirements, however, may 
be satisfied if any errors in the timing or content of such 
notice are not prejudicial to the claimant.  See Dingess, supra; 
Pelegrini, supra.

The Board finds that these notice requirements have been 
satisfied by a letter issued in March 2009.  This letter advised 
the Veteran of his and VA's responsibilities under VCAA, to 
include what evidence should be provided by him and what evidence 
should be provided by VA.  The Veteran was also advised as to the 
type of evidence needed to substantiate both the disability 
rating and effective date elements of his claim, pursuant to the 
Court's holding in Dingess, supra.

In addition, the Veteran was advised that his claim of service 
connection for injury to both knees was previously denied because 
the service treatment records were completely negative for any 
evidence or findings of injury to both knees in military service.  
He was informed of the need to submit new and material evidence 
to reopen this claim, and he was advised of the type of evidence 
that would be considered new and material.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

The Board further finds that the duty to assist requirements of 
VCAA have also been satisfied in this case.  Specifically, the 
Board notes that VA has obtained service treatment records for 
the Veteran's entire military service, and these records have 
been associated with the claims file.  The Veteran has suggested, 
most recently in his August 2010 substantive appeal, that his 
service treatment records are incomplete.  However, the Board can 
find no evidence that this is the case, as the service treatment 
records on file span his entire length of military service, 
including his time at the Naval Academy Prep School (NAPS) in 
Newport, Rhode Island.  VA has also either obtained any 
identified, outstanding private treatment records or has received 
a negative response from any private treatment provider from 
which records could not be obtained. 

Furthermore, the Board notes that, until a claim is reopened, VA 
does not have a duty to provide a medical examination or obtain a 
medical opinion.  See 38 C.F.R. § 3.159(c)(1).  As will be 
discussed in greater detail below, the Board finds that new and 
material evidence has not been received to reopen the claim of 
entitlement to service connection for a bilateral knee 
disability.  Therefore, a medical opinion on this claim is not 
necessary.

The evidence of record provides sufficient information to 
adequately evaluate the claim.  Therefore, no further assistance 
to the Veteran with the development of evidence is required, nor 
is there notice delay or deficiency resulting in any prejudice to 
the Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II.  New and Material Evidence

Rating actions from which an appeal is not perfected become 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The governing 
regulations provide that an appeal consists of a timely filed 
notice of disagreement in writing and, after a statement of the 
case has been furnished, a timely filed substantive appeal.  38 
C.F.R. § 20.200 (2010).

A final decision cannot be reopened unless new and material 
evidence is presented.  Pursuant to 38 U.S.C.A. § 5108, the 
Secretary must reopen a finally disallowed claim when new and 
material evidence is presented or secured with respect to that 
claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

For claims filed on and after August 29, 2001, new evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence that, 
by itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a) (2010).

Only evidence presented since the last final denial on any basis 
(either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material evidence 
has been submitted, the evidence is presumed credible unless it 
is inherently false or untrue, or it is beyond the competence of 
the person making the assertion.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

The Veteran originally sought entitlement to service connection 
for injury to both knees in June 1968.  At this time, he reported 
that he had injured both knees while playing football at Newport, 
Rhode Island, while on active duty with the Navy in approximately 
October 1950.  He reported that he received heat treatment and 
therapy on several occasions.  He also reported that he had 
received private medical treatment for his knees following 
service.  

An August 1968 deferred rating decision noted that the Veteran's 
service treatment records contained no evidence of injury to the 
Veteran's knees and requested that the Veteran submit certified 
statements from one or more comrades in service who had personal 
knowledge of the Veteran's knee injuries.  It was also noted that 
the Veteran should be asked to submit evidence of continuity of 
symptomatology since service.  

This letter was issued in August 1968, and the Veteran did not 
respond.  In the absence of the requested evidence, the Veteran 
was sent notice in November 1968 that no further action could be 
taken on his claim.  Two envelopes of service treatment records 
dated from October 1948 through February 1952 were of record at 
this time.  

The Veteran's service treatment records include examination 
reports dated in October 1948, July 1950, August 1950, April 
1951, July 1951, and February 1952.  All of these examination 
reports reflect that, other than asymptomatic pes planus, the 
Veteran's lower extremities were clinically normal upon 
examination.  The Veteran expressly denied a history of or 
current trick or locked knee; bone, joint, or other deformity; or 
arthritis in medical history reports from July 1950, August 1950, 
and April 1951.  Otherwise, the Veteran's service treatment 
records contain no indication that he ever complained of or 
sought treatment for his knees in service.

The Veteran next claimed entitlement service connection for 
injury to both knees in February 1981.  He again described the 
above in-service knee injuries, stating that, at the time of his 
injury, he was attached to the NAPS at Newport, Rhode Island.  He 
reported that the injuries occurred in September or October 1950 
while playing football for the NAPS team.  He reported that he 
was treated over a period of about two weeks with heat and 
application of a salve he believed was wintergreen.  He 
identified three private physicians from whom he had received 
treatment and listed the names of two servicemen who had 
knowledge of his injury.  

An undated new patient record from one of the Veteran's private 
physicians notes that the Veteran has had bilateral knee pain 
since an injury in service.  An August 1981 private physician's 
record notes that the Veteran was seen in reference to his knees 
in June 1981.  He was diagnosed with bilateral patella femoral 
arthritis.

The August 1981 rating decision denied the Veteran's service 
connection claim.  It noted that the Veteran's entrance 
examination and his February 1952 separation examination reports 
were negative for evidence of knee injury.  It noted that the 
Veteran's service treatment records are completely negative for 
any evidence or findings of injury to the knees in military 
service.  The Veteran was notified of this decision in September 
1981, and he did not appeal.  The August 1981 rating decision is 
therefore considered to be final and, in order to reopen this 
claim, new and material evidence must be submitted.  38 U.S.C.A. 
§ 5018; 38 C.F.R. § 3.156.  

In his January 2009 request to reopen, the Veteran again reported 
having sustained injuries to both knees while assigned to the 
NAPS on or about October 1950.  He also noted that he first 
sought treatment for his knees in January 1955, but he did not 
identify the treatment provider and has not requested that VA 
obtain any private treatment records from 1955.  

Since the August 1981 denial, medical records from the Veteran's 
private orthopedist from December 1990 to the present have been 
added to the claims file.  In relevant part, a December 1990 
record notes that the Veteran has had some minor problems with 
both knees for 30 to 40 years.  It notes that the Veteran 
"states he played football in high school and [had] to have both 
his knees drained on several occasions."  A February 1992 record 
notes that the Veteran reported that he initially injured his 
knee in 1950 while playing football in the Navy.  A March 1994 
record notes that the Veteran dated his knee problems back to 
playing football in the 1950s.  A June 2007 record notes that the 
Veteran injured both knees in 1950.  

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent medical 
evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  The Court has held that evidence which is 
simply information recorded by a medical examiner, unenhanced by 
any additional medical comment by that examiner, does not 
constitute competent medical evidence. LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995).  None of the above medical records contains 
a physician's opinion concerning the etiology of the Veteran's 
bilateral knee disability.  Rather, they merely record that the 
Veteran reported having been injured while playing football in 
service.  The Board therefore considers the statements of the 
Veteran's medical history as contained in these records to be lay 
testimony of the Veteran's relevant medical history.  

However, lay assertions may serve to support a claim for service 
connection by supporting the occurrence of lay-observable events 
or the presence of disability or symptoms of disability subject 
to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).

In the case at hand, the Veteran is competent to testify that he 
injured both knees while playing football during service, and he 
is competent to describe having sought medical treatment for 
these injuries while in service.  The evidence that has been 
added to the record since August 1981 includes private treatment 
records reflecting that the Veteran has consistently reported 
having injured his knees while playing football in service in the 
1950s and that, over the years, he has had problems with his 
knees.  

Having reviewed this evidence, however, the Board finds that it 
is not new and material for purposes of reopening the Veteran's 
claim of entitlement to service connection for a bilateral knee 
disability.  As noted above, the August 1981 denial was based on 
the lack of evidence of an in-service knee injury.  The Board 
acknowledges that the Veteran's own lay contentions of having 
received in-service medical treatment following an in-service 
injury to both knees are relevant to establishing the presence of 
an in-service knee injury.  The Board observes, however, that the 
earliest of the new records is from December 1990.  Thus, the new 
evidence of record is more removed in time of that which was 
already of record prior to August 1981, and it therefore does not 
provide contemporaneous evidence of an in-service bilateral knee 
injury.  Furthermore, these records essentially provide the same 
details that had already been offered by the Veteran in his June 
1968 and February 1981 claims, as well as in the 1981 private 
treatment records that were on file at the time of the August 
1981 decision which denied his claim.  This evidence is 
cumulative of the information previously of record.

In short, the Board has considered the medical and lay evidence 
that has been added to the record since the August 1981 denial.  
The Board finds that the Veteran is competent to offer the lay 
assertions of in-service injury that are contained in these 
records.  However, because this evidence is merely duplicative of 
that which was already of record at the time of the prior final 
denial, the Board finds it cannot constitute new and material 
evidence for purposes of reopening the Veteran's claim.  

The Board concludes that new and material evidence has not been 
received to reopen the previously denied claim of entitlement to 
service connection for a bilateral knee disability.  Because the 
appellant has not fulfilled his threshold burden of submitting 
new and material evidence to reopen his finally disallowed claim, 
the benefit-of-the-doubt doctrine is inapplicable.  Annoni v. 
Brown, 5 Vet. App. 463, 467 (1993).  




ORDER

New and material evidence not having been received, the claim of 
entitlement to service connection for a bilateral knee disability 
is not reopened.




____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


